
	
		I
		113th CONGRESS
		2d Session
		H. R. 4779
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Denham introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that veterans who experience extended waiting
			 times for appointments at medical facilities of the Department of Veterans
			 Affairs may receive care at non-Department facilities.
	
	
		1.Short titleThis Act may be cited as the Veterans Need Timely Access to Care Act.
		2.Expansion of fee-basis care by Department of Veterans Affairs for patients who experience extended
			 waiting timesSection 1703 of title 38, United States Code, is amended—
			(1)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively;
			(2)by inserting after subsection (a) the following new subsection (b):
				
					(b)As authorized by section 1710 of this title, the Secretary shall enter into contracts with such
			 non-Department facilities as may be necessary in order to furnish hospital
			 care or medical services to any veteran enrolled in the patient enrollment
			 system under section 1705 of this title who—
						(1)has waited—
							(A)seven days or longer for an appointment for primary care in a Department facility; or
							(B)14 days or longer for an appointment for speciality care in a Department facility; and
							(2)elects to receive such care in a non-Department facility.; and
			(3)in subsection (c), as redesignated by paragraph (1), by inserting or (b) after subsection (a).
			
